Exhibit EMPLOYMENT AGREEMENT This Employment Agreement is entered into on April 22, 2009. Between (1) Pacific Asia Petroleum, Inc., a Delaware company headquartered at 250 East Hartsdale Ave., Suite 47, Hartsdale, New York 10530, U.S.A.(the “Employer”); And (2) Jamie Tseng, an individual (the “Employee”). Whereas it is agreed as follows: A. AMENDMENT AND RESTATEMENT OF PRIOR AGREEMENT. This Employment Agreement (this “Agreement”) amends and restates in full that certain Agreement, dated November 8, 2005, entered by and between the Employer and the Employee, the compensation and reimbursement provisions of which were assigned effective September 1, 2006 by the Employee to Golden Ring International Consultants Limited (“Golden
